DETAILED ACTION
1.	The present application is being examined under the pre-AIA  first to invent provisions. 
2.	The following office action is a Final Office Action in response to communications received on 07/07/2021. 
Currently, claims 1, 2, 4, 6-11 and 14-16 have been amended; and new claims 19-20 have been added. Therefore, claims 1-20 are pending in this application.

Response to Amendment
3.	The amendment to claim 1 is sufficient to overcome the rejection set forth in the previous office-action under section §112(b). Accordingly, the Office withdraws the above rejection.   
Claim Rejections - 35 USC § 112
4.	The following is a quotation of the first paragraph of 35 U.S.C.112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C.112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

●	Claims 2-5 rejected under 35 U.S.C.112(a) or 35 U.S.C.112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. 


	Claim 2 recites, “a customizable marking on the outer surface of the base of the model, the marking configured to illustrate to a user the first user customized pathway of the first group of eyelets”
	However, the original disclosure does not have written description regarding such customizable marking on the outer surface of the base of the model. The original disclosure is describing markings (e.g. lines) that are already drawn on the outer surface of the base of the model (see the specification: [0023], [0024]). 
Note that, when an amendment is filed in reply to an objection or rejection based on 35 U.S.C. 112(a), or first paragraph (pre-AIA ), a study of the entire application is often necessary to determine whether or not "new matter" is involved. Applicant should therefore specifically point out the support for any amendments made to the disclosure (see MPEP 2163.06).	 

5.	The following is a quotation of 35 U.S.C.112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C.112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


●	Claim 20 is rejected under 35 U.S.C.112(b) or 35 U.S.C.112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 20 recites, “the model further comprises removable organs or removable anatomical models”
However, it is unclear whether the term “removable organs”, as recited above, is referring to actual organs or mockup organs. Consequently, claim 20 is ambiguous.  
Claim Rejections - 35 USC § 103
6.        The following is a quotation of 35 U.S.C.103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1996), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
	1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue. 
3. 	Resolving the level of ordinary skill in the pertinent art. 
4. 	Considering objective evidence present in the application indicating 
obviousness or nonobviousness. 
Note that, the one or more citations (paragraphs or columns) presented in this office action regarding the teaching of any given reference are exemplary only. Accordingly, such citation(s) are not intended to limit or restrict the teaching of the given reference to the cited portion(s) of the reference only. Applicant is required to evaluate the entire disclosure of each reference pertinent to one or more of the claims.
Hasson 5,947,743 in view of Hoballah 6,398,557.
Regarding claim 1, Hasson teaches the following claimed limitations: a surgical training device, comprising: a device base (FIG 1: see the bottom panel, not labeled, which is located below the workspace ‘14’); a top cover spaced apart from the device base to define an internal cavity between the top cover and the device base; at least one aperture or a penetrable region for accessing the internal cavity (FIG 1: e.g. the top wall—label ‘18’—of the frame—label ‘12’—corresponds to the top cover; whereas the membrane—label ‘126’—corresponds to the penetrable region for accessing the internal cavity); a laparoscopic camera disposed inside the cavity and configured to display video images on a video monitor connected to the camera and located outside of the internal cavity (FIG 3: e.g. label ‘146’ corresponds to the laparoscopic camera; whereas label ‘148’ the video monitor connected to the camera; also see FIG 1, label ‘162’); and a model removably disposed inside the internal cavity such that the model is substantially obscured from a user yet observable via the laparoscopic camera displaying video images of the model on the video monitor (col.3, lines 62-67; col.4, lines 1-7; col.5, lines 29-44; see FIG 13, label ‘30’: e.g. the model, FIG 13—label ’40’—is removably disposed inside the internal cavity, similar to label ‘22’ in FIG 3; wherein the model is observable via the laparoscopic camera—label ‘146’—and thereby the training device displays video images of the model on the video monitor—label ‘148’); the model comprising a model base having an outer surface and a plurality of eyelets connected to the outer surface of the model base; wherein the plurality of eyelets are arranged in a plurality of groups, a first group of the plurality of groups defining a first pathway for practicing the passing of at least one needle and suture through one or more of the plurality of eyelets of the pathway (FIG 13: e.g. the model—label ‘30’—already comprises a base, which is the body of the model; and wherein a plurality of rings, such as label ‘236’, which represent the plurality of eyelets, are connected to the outer surface of the base; and the plurality of rings/eyelets are arranged in a plurality of groups [see a first row of rings, a second row of rings, etc.]. Accordingly, the model already involves a first group of eyelets that define a first predetermined pathway for practicing the passing of at least one needle and suture through one or more of the plurality of eyelets of the pathway). 
	Hasson does not positively describes the eyelets as interchangeable eyelets  that are arranged in a plurality of user-customized groups; wherein the plurality of eyelets are configured to be removed and replaced with other interchangeable eyelets or to be repositioned thereby defining different user-customized pathways that correspond to different surgical procedures.
	However, Hoballah discloses a surgical training device, wherein the device comprises one or more hooks/eyelets, wherein the hook/eyelet is already configured to be removably attached to an outer surface of a model via a screw attachment mechanism (see FIG 5, label ‘340a’ and ‘344’); and wherein Hoballah also describes an additional embodiment where a plurality of hooks/eyelets are configured to be placed at different positions for practicing suture tying with different threshold pressures (col.7 lines 27-36). 
	The screw attachment mechanism discussed above indicates that the user can easily interchange one hook/eyelet with another one, etc.    
Accordingly, given the teaching above, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify the invention of Hasson in view of Hoballah; for example, by incorporating an arrangement that allows 
Regarding claim 6, Hasson in view of Hoballah teaches the claimed limitations as discussed above. 
The limitation, “a second group of interchangeable eyelets defining a second predetermined pathway”, is already addressed above per the modification applied to claim 1 since the modified system incorporates a plurality of removably attachable eyelets, which are arranged in to one or more different groups or patterns, so that the device would be more adaptive to train different types of medical skills. 
Regarding claim 9, Hasson in view of Hoballah teaches the claimed limitations as discussed above per claim 6.
Regarding the limitation, “the eyelets of the first group of interchangeable eyelets are rigid, the eyelets of the second group of interchangeable eyelets are deflectable with respect to the base”, the eyelets are already interchangeable eyelets given the modification discussed per claim 1 or claim 6. 
Hasson also teaches that the eyelets of the first group of eyelets are rigid (see FIG. 13: e.g. see the eyelets on the first row, wherein the eyelets are inserted to the top surface of the base; and therefore, they are stationary or rigid with respect to the surface).
Hoballah teaches that one or more of the eyelets move from a first position to a second position in response to a force exerted on the eyelet; such as a force exerted when tying a surgical knot to the eyelet, etc. (col.2, lines 29-40; col.4, lines 29-54 and col.7, lines 27-36). 
The teaching above indicates a group of interchangeable eyelets that are deflectable with respect to the base.
Accordingly, given the above teaching, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify the invention of Hasson in view of Hoballah; for example, by arranging one or more groups of the eyelets to move when encountering a predetermined force, so that one or more of the eyelets in that group deflect with respect to the base when the force that the user applies to the eyelet(s) exceeds the minimum allowable force, etc., so that the user would easily know whether he/she is performing the procedure correctly or not; and thereby improving the effectiveness of the training device.   
Regarding claim 10, Hasson in view of Hoballah teaches the claimed limitations as discussed above per claim 6.
	Hasson further teaches, the eyelets of the first group of eyelets comprise a first color selected to contrast with a color of the base of the model (col.7, lines 4-11: e.g. the rings in each stack can have different colors; and therefore, at least one group of eyelets, such as the bottom eyelets in the first row, or the bottom eyelets in the second row, comprise a first color that contrasts with a color of the base of the model).
It is also worth noting, given the modification discussed per claim 1 (or 6), that the eyelets are already interchangeable eyelets that are arranged in to one or more different groups.  
Hasson does not explicitly describe, the eyelets of the second group of eyelets comprise a second color selected to blend with the color of the base of the model.
	However, given such teaching regarding the use of rings that have different colors to facilitate visual discernment of depth (col.7, lines 4-11), it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify Hasson’s system; for example, by choosing, regarding one of the rings in the stack (e.g. the top ring, etc.), a color that matches the color of the outer surface of the base, in order to emphasize the level of depth being simulated, so that the user would easily discern the level of depth during practice.   
Regarding claim 11, Hasson teaches the following claimed limitations: a kit for assembling a model for use in a surgical training device, the kit comprising: a model comprising: a base sized and configured to remain upright, and an outer surface (see FIG 13, label ‘30’: e.g. a model for practicing a procedure, wherein the body of the model, which is not labeled, corresponds to the base; whereas the top surface corresponds to the outer surface of the base); and a plurality of eyelets insertable through the outer surface and connected to the base of the model, the plurality of eyelets comprising a first group of eyelets having a first configuration and a second group of eyelets having a second configuration different from the first configuration (col.7, lines 4-15; FIG 13: e.g. the plurality of rings, which correspond to the plurality of eyelets, are inserted into the top surface of the model; and thus they are already connected to the base; and wherein the eyelets are arranged in different groups; such as: a first group of eyelets arranged in the first row, a second group of eyelets arranged in the second row, etc. Accordingly, the eyeless comprise a first group of eyelets having a first configuration and a second group of eyelets having a second configuration different from the first configuration).
Hasson does not explicitly describe that the plurality of eyelets above are interchangeable.  
However, Hoballah discloses a surgical training device, wherein the device comprises one or more hooks/eyelets, wherein the hook/eyelet is already configured to be removably attached to an outer surface of a model via a screw attachment mechanism (see FIG 5, label ‘340a’ and ‘344’); and wherein Hoballah also describes an additional embodiment where a plurality of hooks/eyelets are configured to be placed at different positions for practicing suture tying with different threshold pressures (col.7 lines 27-36). 
	The screw attachment mechanism discussed above indicates that the user can easily interchange one hook/eyelet with another one, etc.    
Accordingly, given the teaching above, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify the invention of Hasson in view of Hoballah; for example, by incorporating an arrangement that allows the plurality of rings/eyelets (see FIG 13) to be removably attached to the top surface of the device, thereby allowing the user to easily replace one or more damaged hooks/eyelets; and wherein the user also rearranges the rings/eyelets in to one or more different groups or patterns, so that the device would be more adaptive to train different types of medical skills; such as, producers that require suture tying with different threshold pressures, etc.
	Regarding each of claims 12 and 13, Hasson in view of Hoballah teaches the claimed limitations as discussed above per claim 11.
Hasson does not explicitly describe whether the outer surface comprises a pliable resilient material (per claim 12); the outer surface comprises a contoured surface (per claim 13).
	However, Hasson already describes an alternative model with an outer surface that comprises not only a pliable resilient material, but also a contoured surface (see col.6, lines 11-20).
	Accordingly, given the above teaching, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify the embodiment of FIG 13; for example, by incorporating an outer surface that mimics the structure of an organ or a tissue element, wherein the plurality of eyelets are inserted into the above surface, etc., in order to provide the user with a more realistic model for practicing one or more of the procedures (e.g. passing a suture between two rings/eyelets, etc.), so that the user would have a better chance to develop the skills needed to handle real organs/tissues.  
Regarding claim 15, Hasson in view of Hoballah teaches the claimed limitations as discussed above per claim 11. 
	Hasson further teaches, wherein each eyelet of the plurality of eyelets comprises a neck portion and a head portion, wherein the first configuration of the first group of eyelets is defined by a closed aperture formed in the head portions of the first group of eyelets (col.7, lines 4-15; also see FIG 13).
	It is also worth noting, per the modification applied to claim 11, that the eyelets are already interchangeable eyelets.   
Hasson does not explicitly describe that the second configuration of the second group of eyelets is defined by an open aperture formed in the head portions of the second group of eyelets, Hoballah already teaches that one or more of the hooks (i.e. eyelets) comprise a neck portion and a head portion (see FIG 6); and wherein the head portion can have different shapes, including an open form (col.5, lines 7-14; col.7, lines 27-35).
Accordingly, given the above teaching, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify the invention of Hasson in view of Hoballah; for example, by incorporating one or more additional rows of eyelets that have open aperture, in order to provide the user with a further training regarding one or more procedures using such eyelets that have open aperture (e.g. performing a surgical knot using eyelets that have open aperture, etc.), so that the user would develop a more comprehensive skill regarding the use of different types of instruments to perform one or more procedures.  
Regarding claim 16, Hasson in view of Hoballah teaches the claimed limitations as discussed above per claim 11. 
Hasson further describes, the first configuration of the first group of eyelets comprises eyelets formed of a first color, and wherein the second configuration of the second group of eyelets comprises eyelets formed of a second color different from the first color (col.7, lines 4-11: e.g. the rings in each stack can have different colors; and therefore, the bottom rings of the first row has a first color that is different from the color of the middle rings in the second row, etc. Thus, the first configuration of the first group of eyelets comprises eyelets formed of a first color, and wherein the second configuration of the second group of eyelets comprises eyelets formed of a second color different from the first color).
that are arranged in to one or more different groups.  
Regarding claim 19, Hasson in view of Hoballah teaches the claimed limitations as discussed above per claim 1.
The limitation, “the plurality of user-customized groups correspond to different skill levels”, is already addressed above per the modification applied to claim 1 since the modified system incorporates a plurality of removably attachable eyelets, which are arranged in to one or more different groups or patterns, so that the device would be more adaptive to train different types of medical skills; such as, producers that require suture tying with different threshold pressures, etc.
Regarding claim 20, Hasson in view of Hoballah teaches the claimed limitations as discussed above per claim 1.
Although the embodiment discussed per claim 1 does not explicitly describe that “the model further comprises removable organs or removable anatomical models”, Hasson describes an alternative embodiment that involves a mode, which comprises a mock organ/tissue element(s) for practicing one or more procedures (see col.6, lines 11-20).
	Accordingly, given the above teaching, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify the embodiment of FIG 13; for example, by incorporating a model that comprises a mock organ/tissue element(s), wherein the plurality of eyelets are removably attached to the mock organ/tissue element(s), etc., in order to provide the user with a more realistic model for e.g. passing a suture between two rings/eyelets, etc.), so that the user would have a better chance to develop the skills needed to handle procedures related to real organs/tissues.  
●	Claims 2-5, 7 are rejected under 35 U.S.C.103(a) as being unpatentable over Hasson 5,947,743 in view of Hoballah 6,398,557 and further in view of Poniatowski 61/642117 (provisional application related to the publication US 2015/0086955).
	Regarding claim 2, Hasson in view of Hoballah teaches the claimed limitations as discussed above per claim 1. 
	Hasson further describes a marking, wherein the marking configured illustrate to a user to the first pathway of the first group of eyelets (col.7, lines 4-18: e.g. different colors are used to mark different group of eyelets).
	It is also worth noting that the modified system, as discussed per claim 1, already incorporates the first user customized pathway of the first group of eyelets. 	Hasson does not explicitly describe the marking as customizable marking on the outer surface of the base of the model. 
However, Poniatowski discloses a training system for assessing a user’s performance on a tissue model, wherein the tissue model includes one or more visible markings, e.g., an ink/dye applied on the surface of the model, in order to indicate to the user a proper position for one or more procedures; such as suturing the tissue model, etc. ([0022]).  
Accordingly, given the teaching above, it would have been obvious to one of ordinary skilled in the art, at the time the invention was made, to modify the invention of 
Hasson in view of Hoballah and further in view of Poniatowski; for example, by marking one or more lines and/or curves on the outer surface of the model (e.g. a line(s) and/or curve(s) that has the same color as the corresponding group of eyelets; additional colored line(s) and/or curve(s) representing a path(s) for a procedure relating to a specific organ/tissue, etc.), in order to provide the user with (i) a further visual guidance regarding the current procedures, and also (ii) visual guidance regarding one or more additional procedures specific to a particular organ(s)/tissue(s), etc., so that the user would be able to easily recognize the accuracy of his/her performance, besides learning techniques directed to one or more additional specific procedures.  
Regarding claim 3, Hasson in view of Hoballah and further in view of Poniatowski teaches the claimed limitations as discussed above per claim 2. 
The limitation, “wherein the marking comprises a line drawn on the outer surface”, is already addressed above according to the modification discussed with respect to claim 2 (e.g. the modification already involves marking one or more lines). 
Regarding claim 4, Hasson in view of Hoballah and further in view of Poniatowski teaches the claimed limitations as discussed above per claim 3. 
The limitation, “wherein the outer surface of the base of the model has a first color, and the marking has a second color configured to contrast with the first color”, is also addressed above according to the modification discussed with respect to claim 3 and/or claim 2.
Particularly, the color marking (the line and/or curve) placed on the surface is visible to the user; and therefore, the line/curve has a color that contrasts the color of the outer surface of the base. Moreover, the act of marking different lines in different 
Regarding claim 5, Hasson in view of Hoballah and further in view of Poniatowski teaches the claimed limitations as discussed above per claim 2. 
The limitation, “wherein the marking comprises an anatomical landmark“, is also addressed above according to the modification discussed with respect to claim 2 (e.g. the modified system already comprises line(s) and/or curve(s) representing a path(s) for a procedure relating to a specific organ/tissue, etc.).
Regarding claim 7, Hasson in view of Hoballah teaches the claimed limitations as discussed above per claim 6. 
	Hasson further describes a first marking, wherein the first marking corresponding to the first predetermined pathway of the first group of eyelets; and a second marking, wherein the second marking corresponding to the second predetermined pathway of the second group of eyelets (col.7, lines 4-18: e.g. different colors are used to mark different group of eyelets; such a first color for the first group of eyelets, a second color for the second group of eyelets, etc. Accordingly, the device already involves a first marking corresponding to the first predetermined pathway of the first group of eyelets; and a second marking corresponding to the second predetermined pathway of the second group of eyelets).
It is also worth noting, per the modification discussed with respect to claim 6 or 1, that the modified system already involves interchangeable eyelets that are arranged in to one or more different groups.  
	Hasson does not explicitly describe that each of the first marking and the second marking is on the outer surface of the base of the model. 
Poniatowski discloses a training system for assessing a user’s performance on a tissue model, wherein the tissue model includes one or more visible markings, e.g., an ink/dye applied on the surface of the model, in order to indicate to the user a proper position for one or more procedures; such as suturing the tissue model, etc. ([0022]).  
Accordingly, given the teaching above, it would have been obvious to one of ordinary skilled in the art, at the time the invention was made, to modify the invention of Hasson in view of Hoballah and further in view of Poniatowski; for example, by marking one or more lines and/or curves on the outer surface of the model (e.g. a line(s) and/or curve(s) that has the same color as the corresponding group of eyelets; additional colored line(s) and/or curve(s) representing a path(s) for a procedure relating to a specific organ/tissue, etc.), in order to provide the user with (i) a further visual guidance regarding the current procedures, and also (ii) visual guidance regarding one or more additional procedures specific to a particular organ(s)/tissue(s), etc., so that the user would be able to easily recognize the accuracy of his/her performance, besides learning techniques directed to one or more additional specific procedures.  
●	Claims 8, 14 and 17 are rejected under 35 U.S.C.103(a) as being unpatentable over Hasson 5,947,743 in view of Hoballah and further in view of Medina 5,368,487.
Regarding claim 8, Hasson in view of Hoballah teaches the claimed limitations as discussed above per claim 6. 
Hasson does not explicitly describe, the eyelets of the first group of interchangeable eyelets each have an aperture having a first diameter, the eyelets of the second group of interchangeable eyelets each have an aperture having a second diameter smaller than the first diameter.
Medina discloses a laparoscopic training system, wherein the system comprises a plurality of eyelets (see FIG 8); and wherein a resilient material (e.g. FIG 9A, label ‘82’ or FIG 10C, label ‘92’), which has a central aperture (FIG 9A, label ‘328’ or FIG 10C, label ‘528’), is applied to a given eyelet (FIG 9A, label ‘112’ or FIG 10A, label ‘72’: e.g. the aperture defining means correspond to an eyelet); and thereby a surgical aperture of a desired diameter is formed on the given eyelet. 
It is also worth noting, per the modification discussed according to claim 6 (or claim 1), that the eyelets are interchangeable eyelets.   
Accordingly, given the above teaching, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify the invention of Hasson in view of Hoballah and further in view of Medina; for example, by incorporating at least one set of latex covers, wherein each latex cover involves an aperture that is smaller in size than that of the eyelet; and wherein the latex covers are applied to at least one of the groups of eyelets (e.g. the eyelets in the first row, or the eyelets in the second row, etc.), in order to provide the user with an additional training, which requires the use of an instrument that fits the small size aperture on the latex cover, etc., so that the user would have a further opportunity to learn the proper use of different types of instruments. 
Regarding claim 14, Hasson in view of Hoballah teaches the claimed limitations as discussed above per claim 11. 
Hasson further describes, wherein each eyelet of the plurality of eyelets comprises a neck portion and a head portion, wherein the first configuration of the first group of eyelets comprises a rigid neck portion (col.7, lines 4-11; and FIG 13: e.g. each of the eyelets already comprises a neck portion, such as the rod where the bottom ring is attached; and wherein the eyelets, such as the eyelets in the first row, involve a rigid neck portion).
It is also worth noting, per the modification discussed according to claim 11, that the eyelets are interchangeable eyelets.   
Hasson does not explicitly describe, the second configuration of the second group of eyelets comprises a flexible neck portion.
However, Medina discloses a laparoscopic training system, wherein the implementation encompasses an embodiment that involves eyelets with adjustable  neck portion (col.5, lines 30-38: e.g. the aperture defining means, which is the eyelet, is already configured to be secured to the top of the rod; and wherein the eyelet is adjustable, such as rotating the eyelet, etc.).
Accordingly, given the above teaching, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify the invention of Hasson in view of Hoballah and further in view of Medina; for example, by incorporating one or more additional eyelets that involve adjustable eyelets, in order to provide the user with a further procedure training based on eyelets that are positioned at different orientation (e.g. performing a surgical knot, or ,passing a suture, etc., with respect to eyelets that have different orientations, etc.), so that the user would have a further opportunity to expand his/her skills regarding one or more medical procedures.   
Regarding claim 17, Hasson in view of Hoballah teaches the claimed limitations as discussed above per claim 11. 
Hasson further describes, wherein each eyelet of the plurality of eyelets comprises a neck portion and a head portion, wherein the first configuration of the first group of eyelets is defined by a straight neck portion (col.7, lines 4-11; and FIG 13: e.g. each of the eyelets already comprises a neck portion, such as the rod where the bottom ring is attached; and wherein the eyelets, such as the eyelets in the first row, are defined by a straight neck portion).
It is again worth noting, per the modification discussed according to claim 11, that the eyelets are interchangeable eyelets.   
Hasson does not explicitly describe that the second configuration of the second group of eyelets is defined by an angled neck portion.
However, Medina discloses a laparoscopic training system, wherein the implementation encompasses an embodiment that involves eyelets with angled neck portion (col.5, lines 30-38: e.g. securing the aperture defining means, which is the eyelet, to the top of the rod establishes an eyelet with angled neck potion).
Accordingly, given the above teaching, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify the invention of Hasson in view of Hoballah and further in view of Medina; for example, by incorporating one or more additional eyelets that involve angled neck portion, in order to provide the user with a further procedure training based on such angled eyelets (e.g. performing a surgical knot using eyelets that are angled with respect to the top surface of the model, etc.), so that the user would have a further opportunity to expand his/her skills regarding one or more medical procedures.  
●	Claim 18 is rejected under 35 U.S.C.103(a) as being unpatentable over Hasson 5,947,743 in view of Hoballah 6,398,557 and further in view of Rotnes 2007/0275359.
Regarding claim 18, Hasson in view of Hoballah teaches the claimed limitations as discussed above per claim 1. 
Hasson does not explicitly describe that one or more of the plurality of interchangeable eyelets are slotted to move within a slot axially relative to the outer surface of the model base.
However, Rotnes discloses a system for simulating medical procedures, wherein the system comprises a model with an outer surface that involves one or more holes (FIG 2a, labels ‘11’ and ‘20’), so that one or more standard trocars—or devices with simplified design—can be inserted through the holes when performing a simulated procedure ([0046], [0047]).
Accordingly, given the above teaching, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify the invention of Hasson in view of Hoballah and further in view of Rotnes; for example, by forming one or more holes on the outer surface of the base, wherein each hole allows a ring/eyelet to be easily positioned to one or more desired height from the surface, etc., so that the user would have a further opportunity to practice one or more additional medical procedures (e.g. the user would practice a technique(s) for correctly positioning one or more of the rings/eyeless in to one or more desired positions based on the type of medical procedure being performed, etc.). 







Double Patenting
7.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. 
A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 1-10, 18-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-16 of the US 10,121,391; and similarly, claims 11-17 are ejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 17-25 of the US 10,121,391    
Although the conflicting claims are not identical, they are not patentably distinct from each other because the claimed features are directed to obvious modification of the claims in the corresponding patent. 

However, given the claimed arrangement where the plurality of eyelets are connected to the outer surface of the base, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify claim 1; for example, by incorporating one or more attachment mechanisms, such as a spring biased attachment, in order to properly secure the eyelets to the outer surface, so that the eyelets would not fall from the surface during training. 
Similarly, claim 11 of the current application recites limitations that are similar to that of claim 17 of US 10,121,391, except for the additional structural features of the eyelets recited per claim 17 of US 10,121,391; such as “each eyelet having a head portion at a distal end connected to a neck portion; the neck portion is connected to the base at a proximal end of the eyelet . . .  and the at least one eyelet is spring biased towards the first position”
However, given the structural features of the eyelets currently recited, such as eyelets insertable through the outer surface of the base, one of ordinary skill in the art readily recognizes features that the eyelets involve to make them insertable; such as a head portion and a distal end portion that connected to the neck of the head portion; and wherein the eyelets can be inserted into the surface of the base at different positions, etc. 
Moreover, since the eyelets are insertable into the outer surface (per claim 11), it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify claim 11; for example, by incorporating one or more eyelets with 
Response to Arguments.
8.	Applicant’s arguments have been fully considered (the arguments filed on 07/07/2021). However, new ground of rejection is presented in this current office-action due to the amendment made to the current claims. Accordingly, Applicant’s arguments are now moot in view of the new ground of rejection. 
Nevertheless, the Office presents the following response regarding Applicant’s arguments directed to Hoballah. Applicant asserts,  “Hoballah describes the use of hooks that a user can use to tie a suture. See Id. Although these hooks can be slidably attached at different positions along the length of the device, Hoballah is silent regarding any interchangeability between different types of hooks. Furthermore, Hoballah is also silent regarding providing different pathways as all the hooks in Hoballah are along the same axis (e.g., length of the device between point 132 and 133). Therefore, Hoballah similarly fails to teach the claimed amended subject matter regarding the interchangeable eyelets now recited in the independent claims”
However, as already discussed above under section §103, Hoballah describes  a screw type attachment mechanism (FIG 5, label ‘340a’ and ‘344’), which allows a hook to be removably attached to the outer surface; and such mechanism already allows the user to easily interchange one hook/eyelet with another one. Of course, given such teaching, a person skilled in the art would be motivated to modify Hasson’s system in order to attain one or more additional advantages (e.g. see the motivation discussed under section §103). Nevertheless, Applicant does not appear to challenge the teaching identified above. Consequently, Applicant’s arguments are not persuasive. 

Conclusion
	Applicant’s amendment necessitated the new grounds of rejection presented in this final office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filled within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRUK A GEBREMICHAEL whose telephone number is (571) 270-3079.  The examiner can normally be reached on 7:00AM-3:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KANG HU can be reached on (571) 270-1344.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/BRUK A GEBREMICHAEL/Primary Examiner, Art Unit 3715